If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


STEVEN SCHNEIDER and JULIE ANN                                       UNPUBLISHED
SCHNEIDER,                                                           May 26, 2022

               Plaintiffs-Appellants,

v                                                                    No. 357380
                                                                     Oakland Circuit Court
CITY OF ORCHARD LAKE VILLAGE and                                     LC No. 2018-164868-CH
GERRY MCCALLUM,

               Defendants,

and

BARTON RACHWAL and ANDREA RACHWAL,

               Defendants-Appellees.


Before: BORRELLO, P.J., and SHAPIRO and HOOD, JJ.

SHAPIRO, J. (concurring).

        I am not convinced that Pransky v Falcon Group, Inc, 311 Mich App 164; 874 NW2d 367
(2015), is wholly controlling as to consent judgments. However, the record in this case indicates
that defendants failed to take any action whatsoever to notify plaintiffs that attorney fees were at
issue. In addition to not filing a counterclaim, defendants did not file an answer or affirmative
defenses and its motion under MCR 2.116(C)(8) made no reference to a request for attorney fees.
Accordingly, I concur.


                                                             /s/ Douglas B. Shapiro




                                                -1-